Citation Nr: 1717705	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  06-34 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1986.

This case comes to the Board of Veterans' Appeals (Board) from July 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  In those decisions, the RO denied the claim listed above.  After receiving the Veteran's notice of disagreement, instead of issuing a statement of the case (SOC), the RO issued a second rating decision in September 2015, in which those benefits were denied again.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The subject matter of the Veteran's hearing testimony was limited to a separate claim for an increased disability rating for her service-connected lumbosacral strain.  

In October 2015, the Board issued a decision granting, in part, the claim for an increased rating for lumbosacral strain.  As for the issues listed on the title page, the Board remanded them to the Agency of Original Jurisdiction (AOJ) to issue an SOC as required by Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the AOJ issued the requested SOC.  The Veteran then filed her substantive appeal (VA Form 9), in which she indicated that she did not desire a new hearing with respect to the issues in this appeal.  For this reason, this appeal may proceed even though the July 2015 hearing transcript does not address the pending issues.  

In the SOC issued by the AOJ and in the Board's October 2015 decision and remand, the issue of service connection for a foot disability was characterized as a request to reopen a previously denied claim for the same benefit.  It is true that the AOJ denied service connection for a bilateral foot disability in July 2012.  But the Veteran submitted a statement to the RO in February 2013, less than one year later, in which she wrote that "I know for a fact that my foot condition is secondary to my back condition.  I had no difficulty with my feet, until I injured my back while in service.  I also believe that because I was told to continue with physical training, this aggravated the condition even more."  

The current version of 38 C.F.R. § 20.201 (2016) requires that a notice of disagreement be submitted on a specific form prescribed by the Secretary.  But when the Veteran filed this statement, an appeal could be initiated by any "written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result . . ." 38 C.F.R. § 20.201 (2013).  "While special wording is not required, the Notice of disagreement must be in terms which can be reasonably as disagreement with that determination and a desire for appellate review."  Id.  Applying the old version of the regulation, the Board finds that the Veteran's February 2013 written statement was a notice of disagreement appealing the denial of service connection for a bilateral foot disorder.  This view of the record is favorable to the Veteran because it will relieve him of the burden of submitting new and material evidence and potentially make him eligible for an earlier effective date if service connection for a bilateral foot disorder is eventually granted.

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Claimed Disabilities of the Knees, Hips and Shoulders

The Veteran claims that she developed arthritis in her knees, hips and shoulders as a result of her service-connected lumbar spine disability.  To help decide whether she is eligible for the requested benefits, the AOJ arranged for a series of examinations, which took place in March 2014.  According to all three examination reports, the examiner based his findings on a personal examination of the Veteran and a review of her claims file.  

The diagnosis section of the knees examination report indicates knee strain with 1986 as the initial date of diagnosis.  Asked to describe the history of the claimed disability, the examiner wrote "bilateral knee pains since 1984 increased by exertion RX NSAID's have 2-8/10 knee pains in 2014."  Section 17 of the report ("diagnostic testing"), indicates that imaging studies had been performed and they indicated left knee degenerative or traumatic arthritis.  

In the examiner's opinion, it was less likely than not (less than 50 percent probability) that the Veteran's current knee condition was related to his service-connected back condition.  Unfortunately, the following language is the entire stated rationale for the examiner's opinion: "The knee condition is unrelated to the back condition."  

The medical opinions for the hips and shoulders are essentially identical.  In both reports, the examiner identified current disabilities, provided an unfavorable opinion on the probability of a relationship between the claimed condition and the service-connected lumbosacral strain, and justified that opinion with a conclusory rationale -  e.g. "The hip condition is unrelated to the back condition."

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).

Because the examiner failed to explain the unfavorable opinions at all, the Board must remand the knees, hips and shoulders issues to obtain new opinions.  Furthermore, the requested opinions were limited to the issue of service connection on a secondary basis - i.e., whether the Veteran is eligible for benefits because the claimed conditions are the result of her service-connected back disability.  The Veteran's service treatment records indicate several complaints of pain in the shoulders, hips and knees during her active duty service.  For this reason, the issue of direct service connection has also been raised by the record and therefore, for each of the remanded issues, the AOJ should obtain adequate medical opinions on a theory direct service connection - i.e., whether any current disability of the knees, hips or shoulders was incurred in service or is otherwise related to any in-service disease, injury or event.

Service Connection for a Foot Disability

In August 2011, the Veteran applied for service connection for a claimed disability of the feet.  As in the case of her other claims, the Veteran contended that she was eligible for benefits because her foot disorders were the result of her service-connected back disability.  The AOJ arranged an examination in November 2011 and the examiner diagnosed hallux rigidus of the right great toe and history of hammertoe of the right second toe status post surgical correction.  The examiner further noted moderate degenerative changes in both great toes, bilateral calcaneal spurs and mild callus formation on the lateral aspect of each great toe.  Like the March 2014 opinions for the knees, hips and shoulders, the examiner only offered an opinion on the issue of secondary service connection: "I cannot find evidence that lumbosacral strain with degenerative changes are [sic] secondary to the development of the veteran's current diagnosis as stated in my exam today.  Therefore, it is my opinion that the veteran's current right and left foot condition[s] are less likely than not secondary to service-connected lumbosacral strain with degenerative joint disease based on my review as stated."  

After receiving the Veteran's request to reopen the claim, the AOJ arranged a second foot examination in March 2014.  The examiner reviewed the claims file, noting the reports of callus and arch pain on active duty.   In response to the question "Does the Veteran now have or has he/she ever had a foot condition (other than flatfoot)?", the examiner identified hammer toes, hallux valgus and hallux rigidus.  1983 was the initial date of diagnosis for the latter two.  Section 14 (diagnostic testing) of the report indicated degenerative or traumatic arthritis in both feet.  
According to the examiner, it was less likely than not that the claimed condition was caused by an in-service injury, event or illness.  The entire rationale was: "Treatment record states that only callus, arch pain & pes planus were seen if hallux valgus or other pathology was seen it would have been mentioned."   

The Board finds that neither opinion is adequate to decide this issue.  The November 2011 report is inadequate because it failed to explain the reasons for the examiner's conclusion and was limited to the issue of service connection on a secondary basis.  It is unclear why the examination report form instructed the second examiner to ignore "flat foot" in the diagnosis section but, at least in this case, the Board finds that this instruction was inappropriate.  Although the Veteran's July 1979 entrance examination described her feet as normal, a service treatment record identified pes planus in March 1981.  Pes planus was also identified on a medical examination report form in May 1981.  More recently, pes planus was identified in the Veteran's post-service VA treatment records as a current condition in an August 2013 VA report.  

The Veteran's service treatment records also indicate the presence of other potential disabilities of the feet.  A service treatment record dated February 1980 reported that the Veteran had complained of pain in the left foot for the past three days.  On reports of medical history dated May 1981, June 1983, and October 1984, the Veteran noted "foot trouble."  An October 1986 dermatology note reported complaints of cracked, dry feet unresponsive to Lotrimin cream with a provisional diagnosis of tinea pedis.  An adequate opinion would address the potential connection between these reports and similar complaints in the post-service treatment records, notably a March 2013 podiatry note indicating that "fungus is back on toenails."  Moreover, neither opinion addressed the Veteran's February 2013 written statement, in which she wrote that, during active duty, she participated in physical training exercises and that, during these exercises, she developed severe pain in her feet.  

Finally, although neither VA examiner had the opportunity to address it, an adequate medical opinion should address an August 2014 radiology report which has a tendency to support the Veteran's argument for secondary service connection.  The report indicates the presence of "low back pain which is likely contributing to foot pain."   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since October 2015.

2. Refer the claims file to an appropriate medical professional or professionals for preparation of addendum opinions on the nature and etiology of the Veteran's claimed disabilities of the knees, hips and shoulders.  The entire claims file must be made available to and be reviewed by the examiners, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  

After the examiner's review of the claims file is complete, he or she should indicate:

a)  whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current disabilities of the knees, hips and shoulders were the result of any disease injury or event in service, including the numerous complaints of pain in these areas in the service treatment records, then attributed to rheumatic arthritis, a diagnosis later questioned by a VA examiner in March 1987, and 

b)  whether it is at least as likely as not (50 percent probability or more) that any current disability of the knees, hips or shoulders was caused or aggravated by the Veteran's service-connected lumbosacral strain.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Refer the claims file to an appropriate medical professional for preparation of an appropriate addendum opinion on the nature and etiology of the Veteran's claimed disability of the bilateral feet.  The examiner should consider the following potential diagnoses identified in the service treatment and/or post-service treatment records: 1) pes planus or flatfoot deformity, 2) keratosis or painful bunions, 3)  tinea pedis, 3) painful callus, 4) plantar fasciitis, 5) hallux rigidus, 6) hallux valgus, 7) hammer toes, 8) osteoarthritis of the first metatarsophalangeal joints of both feet, 9) fungus of the toenails, 10) bilateral calcaneal spurs, 11) onychomycosis.

After the examiner's review of the claims file is complete, he or she should indicate:

a)  whether it is at least as likely as not (50 percent probability or more) that any current disability of the feet, including any of the diagnoses listed above, had its onset during the Veteran's active duty service or is otherwise related to any disease, injury or event in service.  If the examiner's opinion is that such a relationship is less likely than not, he or she should address the Veteran's written statements indicating that she began to develop severe pain in her feet during physical training exercises while on active duty, and

b)  whether it is at least as likely as not (50 percent probability or more) that any current disability of feet was caused or aggravated by the Veteran's service-connected lumbosacral strain.  If the examiner's opinion is that such a relationship is less likely than not, he or she should address the August 2014 radiology report indicating the presence of "low back pain which is likely contributing to foot pain."   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. After the requested records reviews and opinions are completed, the reports should be reviewed to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the appropriate reviewing personnel.  

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





